Exhibit 10.2

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE

PLUG POWER INC.

1999 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:   _________________________________    

No. of Option Shares:   _______________________________    

Option Exercise Price per Share:   ______________________    

Grant Date:   _______________________________________    

Expiration Date:   ___________________________________       [up to 10 years
from Grant Date]    

Pursuant to the Plug Power Inc. 1999 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Plug Power Inc. (the “Company”) hereby
grants to the Optionee named above, who is an officer or employee of the Company
or any of its Subsidiaries, an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
(the “Option Shares”) of Common Stock, par value $.01 per share (the “Stock”) of
the Company specified above at the Option Exercise Price per Share specified
above, subject to the terms and conditions set forth herein and in the Plan.
This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

1. Vesting Schedule. No portion of this Stock Option may be exercised until such
portion shall have vested. Except as set forth below, and subject to the
discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the vesting schedule hereunder, this Stock Option shall be vested and
exercisable with respect to the following number of Option Shares on the dates
indicated:

 

Incremental Number of

Option Shares Exercisable

  

Vesting Date

                     (    )%

  

 

                     (    )%

  

 

                     (    )%

  

 

In the event of a Covered Transaction as defined in Section 3(c) of the Plan or
a Change of Control as defined in Section 17 of the Plan, this Stock Option
shall become vested and exercisable in full as of the effective date of such
Covered Transaction or Change of Control, respectively, whether or not this
Stock Option or any portion thereof is vested and exercisable at such time, and
may be exercised in accordance with the provisions hereof and of the Plan.



--------------------------------------------------------------------------------

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the vested Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) by the Optionee delivering (or
attesting to the ownership of) shares of Stock (A) that have been purchased on
the open market or (B) that have been held by the Optionee for at least six
months (or such shorter or longer period as may be determined by the
Administrator) and are not then subject to restrictions under any Company plan;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.

The delivery of certificates representing (or transfer to the Optionee on the
records of the Company or its transfer agent of) the Option Shares will be
contingent upon the Company’s receipt from the Optionee of full payment for the
Option Shares, as set forth above and any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations. In the event the Optionee chooses to pay the purchase
price by previously owned shares of Stock through the attestation method, the
number of shares of Stock delivered or transferred to the Optionee upon the
exercise of the Stock Option shall be net of the Shares attested to.

(b) Certificates for the shares of Stock purchased upon exercise of this Stock
Option shall be issued and delivered (or, if such shares are uncertificated,
such shares shall be transferred on the records of the Company or its transfer
agent) to the Optionee upon compliance to the satisfaction of the Administrator
with all requirements under applicable laws or regulations in connection with
such issuance and with the requirements hereof and of the Plan. The
determination of the Administrator as to such compliance shall be final and
binding on the Optionee. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Stock
subject to this Stock Option unless and until this Stock Option shall have been
exercised pursuant to the terms hereof, the Company shall have issued and
delivered or transferred the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

 

2



--------------------------------------------------------------------------------

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise this Stock Option may be subject to earlier termination as set forth
below.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, this Stock Option shall become fully exercisable and
may thereafter only be exercised by the Optionee’s legal representative or
legatee for a period of 12 months from the date of death or until the Expiration
Date, if earlier.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability (within the meaning of Section 22(e)(3) of
the Code), this Stock Option shall become fully exercisable and may thereafter
only be exercised by the Optionee for a period of 12 months from the date of
termination or until the Expiration Date, if earlier. The death of the Optionee
during the 12-month period provided in this Section 3(b) shall extend such
period for another 12 months from the date of death or until the Expiration
Date, if earlier.

(c) Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined in the Plan), this Stock Option shall terminate immediately and be of no
further force and effect.

(d) Other Termination. If the Optionee’s employment terminates for any reason
other than death, Disability or Cause, and unless otherwise determined by the
Administrator, this Stock Option may only be exercised by the Optionee, to the
extent exercisable on the date of termination, for a period of 12 months from
the date of termination or until the Expiration Date, if earlier. Any portion of
this Stock Option that is not exercisable at such time shall terminate
immediately and be of no further force and effect.

(e) Miscellaneous. The Administrator’s determination of the reason for
termination of the Optionee’s employment shall be conclusive and binding on the
Optionee and his or her representatives or legatees. Any portion of this Stock
Option that is not exercisable after the application of this Section 3 shall be
canceled immediately upon any termination of employment and shall not be
exercisable by the Optionee.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

3



--------------------------------------------------------------------------------

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.

7. Effect of Employment Agreement. If the Optionee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Stock Option Agreement,
the provisions set forth in such employment agreement shall override such
conflicting provisions set forth herein.

8. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Optionee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b) This Stock Option does not confer upon the Optionee any rights with respect
to continuance of employment by the Company or any Subsidiary.

(c) Pursuant to Section 15 of the Plan, the Administrator may at any time amend
or cancel any outstanding portion of this Stock Option, but no such action may
be taken which adversely affects the Optionee’s rights under this Agreement
without the Optionee’s consent.

 

PLUG POWER INC. By:  

 

Title:  

 

4



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Date:  

 

   

 

      Optionee’s Signature       Optionee’s name and address:      

 

     

 

     

 

 

5